701 S.E.2d 206 (2010)
WILKEY
v.
The STATE.
No. A10A1297.
Court of Appeals of Georgia.
September 1, 2010.
Christopher G. Paul, Cartersville, for appellant.
T. Joseph Campbell, Dist. Atty., Elizabeth M. York, Asst. Dist. Atty., for appellee.
ANDREWS, Presiding Judge.
Appellant Kay Forrest Wilkey appeals his conviction for being a party to the crime of selling cocaine. In his sole enumeration of error, Wilkey argues that the evidence was insufficient to support his conviction.
For a criminal conviction on appeal, "`the relevant question is whether, after viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.'" Adams v. State, 255 Ga. 356, 356-357, 338 S.E.2d 860 (1986) (quoting Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979)).
So viewed, the record shows that on November 8, 2006, in Gordon County the Calhoun Police Department sent out an informant to purchase narcotics. The informant drove to the area of McConnell Road where two men approached and entered her car. The informant identified Wilkey as the man who sat in the front seat and asked her what she needed. The informant requested some "hard," referring to crack cocaine, and Wilkey said he could get it. Wilkey then directed the informant to turn the car around and drive toward a dealer walking up the road. The informant pulled up to the dealer and Wilkey asked him for the drugs. The informant gave money to Wilkey who handed it to the dealer. The dealer in turn handed the crack rock to Wilkey who handed it to the informant. Wilkey then got out of the car and walked in the direction of the dealer.
"Under OCGA § 16-2-21, one who intentionally aids and abets in the commission of a crime is a party to the crime and may be convicted of the commission of the crime." (Citation and punctuation omitted.) Cooper v. State, 265 Ga.App. 137, 138, 592 S.E.2d 908 (2004). Consequently, there is sufficient evidence in the record for the jury *207 to find Wilkey guilty beyond a reasonable doubt of selling cocaine.
Judgment affirmed.
ELLINGTON and DOYLE, JJ., concur.